Citation Nr: 1142512	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A May 2009 statement of the case includes issues for service connection for hypertension and for a neck disability.  On his June 2009 substantive appeal the Veteran stated that he was only appealing the denial of his claims of service connection for headaches and for a right knee disability.  Accordingly only the Veteran's headache and right knee claims are currently in appellate status before the Board.  Nonetheless, the Board construes the Veteran's testimony at his hearing as an intent to reopen the claims of service connection for hypertension and a neck disability.  These issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current degenerative arthritis of the right knee is due to an injury in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disability which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.
 
At his February 2009 and June 2011 hearings the Veteran testified that he first injured his right knee in an in-service motorcycle accident in 1967.  He reported that he hurt the right knee again later in service while undergoing POW training.  The Veteran asserted that his right knee has continued to hurt him ever since the in-service motorcycle accident, and that he eventually had to have right knee surgery.

The service treatment records reveal that the Veteran was in a motorcycle accident in July 1969.  At the time it was noted that the Veteran experienced multiple skin abrasions, a fracture of the left 4th metacarpal, and a brain concussion.  When examined for discharge in February 1971 the Veteran reported that he had sprained his knees in the motorcycle accident.  He also reported that he still had occasional stiffness in the knees after sitting.

On VA examination in April 2009 the VA examiner provided a thorough review of the Veteran's medical history, including the in-service motorcycle accident, the complaints of right knee pain to a private examiner in 2000, and the right knee surgery in 2005.  The Veteran reported that he had no right knee trouble prior to the motorcycle accident and that he had had continuing right knee discomfort ever since the accident.  The examiner stated that the Veteran now has moderately advanced degenerative arthritis of the right knee.  The Board has reviewed the examiner's statements and interprets them as attributing the Veteran's current right knee disability to the Veteran's motor vehicle accident during service.   

Although the treatment records from the 1969 motorcycle accident do not specifically describe a right knee injury, the Board recognizes that the other injuries may have been more serious and required more attention.  Furthermore later in service the Veteran indicated that he had hurt his right knee in that accident.  Given that the service treatment records do verify an accident, given that the Veteran complained of right knee problems in service following the accident, and given that a VA examiner has attributed the Veteran's current right knee disability to service, the Board finds that service connection for degenerative arthritis of the right knee is warranted.


ORDER

Service connection for degenerative arthritis of the right knee is granted.


REMAND

In July 2007 the Veteran claimed that he had a current headache disability due to his in-service motorcycle accident.  A review of the Veteran's service treatment records reveal several complaints of headaches including following the concussion he experienced in the motorcycle accident.  At his February 1971 discharge examination the Veteran noted frequent or severe headache and that he had headaches in the occipital area two times per week.  

The post service medical records include a number of references to headaches.  Private medical records dated in December 1997, August 2003, December 2003 and January 2005 contain complaints of headaches.  The Veteran reported headaches at an April 2008 VA Agent Orange examination.  An August 2009 private medical record notes a complaint of frequent headaches.  

Considering that the Veteran had a head injury during service that led to unconsciousness, considering that the Veteran complained of headaches during service, considering that there is medical evidence of a continuing headache disability, and considering that the Veteran relates his current headaches to the in-service injury, the Board finds that the Veteran should be afforded a VA medical examination, including nexus opinion, to determine whether the Veteran has a current headache disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses and dates of all providers who have recently treated him for headaches.  Provide the Veteran the authorization forms to sign so that any private records identified may be requested.

2.  Afford the Veteran a VA medical examination to determine the nature and etiology of any headache disability present.  With respect to any headache disability currently found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that any current headache disability is medically related to the Veteran's active military service, including the Veteran's in-service head injury in a motorcycle accident.  The claims file must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history.  A rationale for all opinions should be provided.

3.  Upon completion of the above requested development readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


